 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAirstream, Inc. and International Union, UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America (UAW) and Presi-dent's Advisory Council (PAC), Party in Inter-est. Cases 8-CA-18263 and 8-RC-13163March 25, 1988DECISION, ORDER, AND DIRECTIONOF SECOND ELECTION,,BY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn February 26, 1986, Administrative LawJudge Marvin Roth issued the attached decision.The Respondent and the Charging Party Unionfiled exceptions and supporting briefs. The Unionfiled a brief in opposition to the Respondent's ex-ceptions and the Respondent filed cross-exceptionsand a brief in response to the Union's exceptions.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions3 and to adopt the recommended Orderas modified and set forth in full below.41 Because the Respondent filed exceptions to the judge's decision, itcould not thereafter properly file cross-exceptions. In this regard, Sec102 46(e) of the Board's Rules and Regulations restricts the filing ofcross-exceptions to parties who have not previously filed exceptions Ac-cordingly, we shall strike the Respondent's proffered cross-exceptionsWe have, however, considered the arguments raised in the Respondent'saccompanymg brief insofar as it constitutes a reply brief to the Union'sexceptionsThe Respondent has requested oral argument The request is denied asthe record, exceptions, and briefs adequately present the issues and thepositions of the parties2 The Respondent and the Charging Party have excepted to some ofthe judge's credibility findings The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F 2d 362 (3d Qr. 1951). We have carefully examined the record andfind no basis for reversing the findings3 Member Babson agrees with the judge's conclusions that the Re-spondent's letters to employees of March 11 and 12, 1985, violated Sec8(a)(1) of the Act and constituted objectionable conduct only to theextent that both letters referred to the President's Advisory Council,which was found to have been unlawfully formed, dominated, and assist-ed by the Respondent, and that the March 12 letter threatened employeeswith losses of benefits Member Babson considers it unnecessary to passon the judge's finding of additional violations and objectionable conductbased on these letters, including specifically the finding that the Respond-ent threatened employees with loss of jobs in the event of a strike be-cause such additional findings are essentially cumulative and would notmaterially affect the Order4 The judge included in his recommended Order a visitatonal clauseauthorizing the Board, for compliance purposes, to obtain discovery fromthe Respondent under the Federal Rules of Civil Procedure subject tothe supervision of the United States court of appeals enforcing thisOrder In the circumstances of this case, we find it unnecessary to in-clude such a clause, and we shall modify the judge's recommended Orderin this respect See Cherokee Marine Terminal, 287 NLRB No 53 (Jan.28, 1988) We shall also modify the recommended Order to conform it toORDERThe National Labor Relations Board orders thatthe Respondent, Airstream, Inc., Jackson Center,Ohio, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Promising, announcing, or granting briefs orother improvements in terms and conditions of em-ployment, or redressing grievances, to discouragesupport for International Union, United Automo-bile, Aerospace and Agricultural Implement Work-ers of America (UAW), or any other labor organi-zation; provided, however, that nothing shall beconstrued as requiring Respondent to vary or aban-don any economic benefit or any term or conditionof employment that it has heretofore established.(b)Forming, dominating, administering, or con-tributing fmancial or other support to President'sAdvisory Council (PAC) or any other labor orga-nization.(c)Threatening employees that it will not bar-gain in good faith, or that strikes will inevitablyresult, or that they will lose wages or benefits ifthey designate or select UAW, or any other labororganization, as their bargaining representative.(d)Threatening employees with permanent lossof jobs or other reprisals if they engage in a lawfulstrike.(e)Discriminatorily prohibiting the posting orexhibition of union literature on its bulletin boardsor discriminatorily requiring employees to obtainpermission before posting such literature.(f)In any like or related manner interfering with,restraining, or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Withdraw all recognition from and complete-ly disestablish the President's Advisory Council,and refrain from recognizing PAC or any successorthereto as the representative of any of its employ-ees for the purpose of dealing with the Respondentconcerning wages, grievances, rates of pay, orother conditions of employment.(b)Post at its Jackson Center, Ohio plant copiesof the attached notice marked "Appendix."5Copies of the notice, on forms provided by the Re-gional Director Tor Region 8, after being signed bythe 8(a)(1) violation found with regard to the Respondent's discriminato-ry removal of union literature from its bulletin boards.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation,-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"288 NLRB No. 28 AIRSTREAM, INC.221the Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the election con-ducted on March 15, 1985, in Case 8-RC-13163 beset aside and that this case be remanded to the Re-gional Director for Region 8 for the purpose ofscheduling and conducting a second election atsuch time as he deems the circumstances permit afree choice of the issue of representation.'Direction of Second Election omitted from pub-lication.]APPENI3IXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT promise, announce, or grant bene-fits or improvements in terms and conditions ofemployment, or remedy grievances, to discouragesupport for International Union, United Automo-bile, Aerospace and Agricultural Implement Work-ers of America (UAW), or any other labor organi-zation; provided, however, that nothing requires usto vary or abandon any economic benefit or im-proved term or condition of employment that wehave heretofore established.WE WILL NOT form, dominate, administer, orcontribute financial or other support to President'sAdvisory Council or any other labor organization.WE WILL NOT threaten you that we will not bar-gain in good faith, or that strikes will inevitablyresult, or that you will lose wages or benefits ifyou choose the UAW or any other labor organiza-tion as your bargaining representative.WE WILL NOT threaten you with permanent lossof jobs or other reprisals if you engage in a lawfulstrike.WE WILL NOT discriminatorily prohibit the post-ing or exhibition of union literature on our bulletinboards or discriminatorily require employees toobtain permission before posting such literature.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL withdraw all recognition from, andcompletely disestablish PAC, and refrain from rec-ognizing PAC or any successor thereof as repre-sentative of any of our employees for the purposeof dealing with us concerning wages, grievances,rates of pay, or other conditions of employment.AIRSTREAM, INC.Frank D. Motil, Esq. and Jeffrey Sigel, Esq., for the Gen-eral Counsel.Roger B. Jacobs, Esq., of New York, New York, for theRespondent Employer.Joan Torzewski, Esq. and S'piros Cocoves, Esq., of Toledo,Ohio, for the Charging Party Petitioner.DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge. Theseconsolidated cases were heard at Lima, Ohio, on 6, 7,and 8 November 1985.1 The charge in Case 8-CA-18263was filed on 13 May by International Union, UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America (UAW) (the Union). The complaint,which issued on 27 June and was amended at the hear-ing, alleges that Airstream, Inc. (Respondent or theCompany) violated Section 8(a)(1) and (2) of the Nation-al Labor Relations Act. The gravamen of the complaintis that the Company allegedly unlawfully interrogatedand threatened employees with reprisal; promised, grant-ed, and withheld benefits in order to discourage supportfor the Union; and unlawfully formed, dominated, andassisted an employee grievance organization known asthe President's Advisory Council (PAC).2 The Compa-ny's answer denies commission of the alleged unfairlabor practices.Pursuant to a stipulation for certification upon consentelection approved by the Regional Director for Region 8on 19 February in Case 8-RC-13163, the petition havingbeen filed on 21 January, an election by secret ballot wasconducted on 15 March among the employees of theCompany in an appropriate bargaining unit.3 The tally ofballots showed that of approximately 310 eligible voters,299 cast ballots, of which 106 cast ballots for and 181against the Union. There were 2 void ballots and 12challenged ballots, which were insufficient in number to1 All dates refer to 1985 unless otherwise indicated.2 Par 6(C) of the complaint, alleging that the Company unlawfully dis-tributed "Vote No" buttons to its employees, was dismissed on motion ofthe Company, at the close of the General Counsel's direct case, and thecorresponding Union Objection 4 was overruled3 The unit consists ofAll production and maintenance employees employed by the Compa-ny at its three facilities in Jackson Center, Ohio, excluding all officeclerical, professional employees, guards and supervisors as defined inthe Act 222DECISIONS OF THE NATIONAL-LABOR RELATIONS BOARDeffect the results of the election. On 22 April the Region-al Director issued an order directing hearing on all ob-jections. The objections alleged that the Company: (1)promised benefits in order to influence the election out-come, (2) confiscated union literature, (3) made procom-pany campaign insignia available to employees, therebyforcing them to make known their preferences, (4)formed an employee committee to deal with manage-ment, (5) interrogated employees as to their union sym-pathies, (6) created the impression of loss of benefits andbargaining from zero, (7) "conducted a campaign of fear-strikes loss of benefits," and (unnumbered "catch-all" ob-jection) by the above and other related conduct, de-stroyed the necessary laboratory conditions for holding afair election. By order dated 27 June, the Regional Di-rector consolidated the unfair labor practice and the rep-resentation cases for the purposes of hearing, ruling, anddecision by an administrative law judge.All parties were afforded full opportunity to partici-pate, to present relevant evidence, to argue orally, and tofile briefs. The General Counsel, the Union, and theCompany each filed briefs.On the entire record in this case,4 and from my obser-vation of the demeanor of the witnesses, and having con-sidered the briefs submitted by the parties, I make thefollowingFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Company, a Nevada corporation, is engaged inthe manufacture and nonretail sale and distribution ofrecreational vehicles at its Jackson Center, Ohio plant,which is the only facility involved in this case.5 In theoperation of its business, the Company annually shipsproducts valued in excess of $50,000 directly from itsJackson Center facility to points outside of Ohio. TheCompany is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act. The complaint alleges and theanswer denies that PAC is a labor organization withinthe meaning of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICES ANDOBJECTIONS TO THE ELECTIONA. An Overview of the Allegations: The Company'sNotices to its EmployeesOn 30 January, 9 days after the Union filed its electionpetition, the Company posted on plant bulletin boards4 Errors in the transcript have been noted and corrected5 The stipulation for certification upon consent election referred to theCompany's "three facilities" in Jackson Center In fact, the Company op-erates one facility which includes, in addition to an administrative build-ing, four production buildings the main recreation vehicle plant, whichincludes assembly lmes; the service building, which includes a retail oper-ation; a third building, which includes a finishing operation, and Hens-chen Industnal, located about a mile from the other buildings, which isprimarily a weld shop.and distributed to its employees a notice identified as"Bulletin No. 1" of the Company's new "AwarenessProgram." This bulletin, which was signed by CompanyPresident Gerard LeToumeau, told the employees thatin order to keep them "better informed," the Companywas implementing an "awareness program," consisting ofperiodic bulletins that would "contain information onsubjects that affect you, your job and the Company."The text of bulletin 1 read as follows:As I have discussed during our meetings over thepast few weeks, the new procedures and programshave been implemented for the following reasons:1.To obtain factual, unbiased attendance records.2.To identify individuals who have attendanceproblems, so that we may help them.3.To eliminate possible favoritism.4.To improve productivity.Some of you have indicated your concerns overthese procedures and programs and have made sug-gestions to me. As I've done in the past, I've lis-tened. Confirming what I have already told you,the following changes are made:1.The card racks will be repositioned to elimi-nate congestion so as to speed up the process.2.For those employees who go out to lunch,they may punch out as soon as the wash up buzzeris sounded (11:27 a.m.).3.The point system has been suspended.4.Effective Monday, January 28th, for Job Bid-ding purposes ONLY, current employees with priorAirstream and Argosy employment will receivecredit on their seniority.On 11 March, 4 days before the election, the Companyposted and mailed to its employees a letter signed byPresident LeTourneau setting forth reasons why the em-ployees should vote against the Union. The letter was di-vided into four sections, headed respectively "job securi-ty," "wages and benefits," "your vote," and "strikes."The first section asserted that the Union could not guar-antee job security and described loss of jobs at otherplants where employees were represented by the Union.The second section, which is particularly pertinent tocertain allegations of the complaint and union objections,read in pertinent part as follows:1. CAN THE UNION GIVE US OUR 3 SICKDAYS BACK?NO! Only the Company can give•The Uniontakes your money. The President's Advisory Councilis considering this issue as its first order of business.WHAT HAPPENS TO OUR WAGES ANDBENEFITS IF A UNION WINS AN ELEC-TION?When bargaining begins•it begins at zero. Thefmal package of wages and benefits may be lowerthan the package in effect prior to the election.[Emphasis in original.]The fourth section, which is pertinent to certain unionobjections, reads as follows: AIRSTREAM, INC.2231.HOW LONG COULD THE COMPANYTAKE A STRIKE?Sincerely longer than we would like our employ-ees to be without income or benefits.2.HOW LONG WOULD EMPLOYEES BEWITHOUT PAY IN A STRIKE?The Company would not pay you anythingduring a strike and you would not get unemploy-ment insurance.3.COULD AN EMPLOYEE LOSE HIS JOBIF HE GOES ON STRIKE?Yes! The law permits a company to permanentlyreplace employees who strike.4.IF THE UNION VOTES TO STRIKEDOES THE COMPANY THEN HAVE TOGIVE IN TO UNION DEMANDS?NO! The law does not require a company toagree to any demand made by a union.WHAT COULD I LOSE IF I HAD A UNION? ALOT!You could be required to take a pay cut ofnearly 10% of your wages. That's exactly whathappened to 119,000 union members in 1984,some of whom were U.A.W. members. (See en-closed Wall Street Journal story).Most present benefit plans apply only to Non-Union employees. Therefore, your present ProfitSharing, group insurance, and bonus plan could ter-minate.You could lose all the nice things the Compa-ny does for you voluntarily. Your free coffee,sports and recreation activities, Christmas bonus,turkeys and hams, etc.You would lose the right and freedom to indi-vidually deal with us directly about your prob-lems.-You would also lose part of your earnings.Union dues are about $200 annually. Also, theUnion can charge fines and assessments.You could be forced to STRIKE against yourwishes. In a strike called by the Union, your pay-check would cease and you do not get unemploy-ment insurance. Strikers' wives are hurt the mostduring a strike, savings are used up, and vaca-tions could be lost. (See "A Striker's Wife SpeaksHer Mind About the Cost of Strikes")Stack what you have against what you can lose.Believe us, we have nothing to give a Union thatwe haven't given to you.In brief, we don't know of any RV or relatedcompany in the entire U.S. that has better wages,better benefits and better working conditions thanAirstream and Henschen.This is the last time I will be able to write to youbefore the election on Friday, March 15th. I havelistened, we have listened, you have certainly beenheard, loud and clear. This is very apparent withthe President's Advisory Council (PAC), yourvoice, in your Company. You have nothing to loseand everything to gain by voting NO.VOTE NO II! [Emphasis in original.]These three notices are highly significant to the meritsof the present case. They form the basis or constitute animportant part of the evidence concerning several allega-tions of unfair labor practice or otherwise objectionableconduct. They also contain admissions that are not onlysignificant, but in some respects are virtually dispositiveof the merits of the case. Indeed, much of the testimonypresented by the Company was directed at contradictingthe damaging admissions contained in those documents.B. Announcements and Grant of Benefits Prior to theFormation of PA CAs indicated in bulletin I, President LeTourneau re-ferred to the fact that the Company had recently institut-ed "new procedures and programs" concerning employ-ee attendance. Prior to December 1984 the employeeswere entitled to 3 paid sick or personal days off eachyear, which they could use as they wished. However,the Company was not satisfied with employee attend-ance. LeTourneau testified that the Company always hadan attendance problem and, in particular, that there washigh absenteeism in January and February because em-ployees tended to use their personal days as soon as pos-sible. In December 1984 the Company announced thateffective as of January 1 it would terminate the sick/-personal day program and substitute instead an absenteecontrol policy and an attendance incentive program. Thecontrol policy provided for progressive discipline, culmi-nating in discharge, for excessive absenteeism and tardi-ness. The incentive program provided for cash bonusesfor perfect attendance. As testified by employee LarryHittepole, the employees were upset over the loss oftheir 3 personal days, and were not ameliorated by thesubstitution of the incentive program. Even LeTourneauadmitted that in this semirural area, where many employ-ees engaged in side activities like farming and hunting,there was an obvious preference to take an occasionalday off. Nevertheless, on 14 January the Company ineffect rubbed salt into the employees' wounds by install-ing timeclocks, which had not been used, except at Hens-chen Industrial, for some 8 years. One week later theUnion filed its election petition, and 9 days thereafter, asindicated, the Company announced that it was suspend-ing the "point system," i.e., the absentee control policy,and in addition was repositioning the timecard racks andpermitting employees to leave the plant for lunch as soonas the washup buzzer was sounded.LeTourneau had considerable difficulty in placing thetime of his retreat from the Company's new attendanceand absenteeism programs. As an adverse witness for theGeneral Counsel, LeTourneau testified that he initiallymodified the control policy to allow for excused medicalreasons, and subsequently in late December (i.e., beforethe policy had even gone into effect), suspended thepolicy. At another point, LeTourneau testified that heand Board Chairman Thompson announced the changesdescribed in bulletin 1 at a shopwide meeting for em- 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployees on 25 February. However, in a position letter tothe Board's Regional Office, company counsel stated thaton 28 January the Company modified the policy to allowfor excused medical absences, and on 30 January (thedate of bulletin 1) totally suspended the policy.6 As acompany witness, LeTourneau belatedly admitted thathe suspended the disciplinary point system, but not theattendance bonus program, pursuant to bulletin 1. Le-Tourneau's professed reason for this change was no morecredible than his initial testimony concerning the date ofthe change. LeTourneau testified in sum that he termi-nated the disciplinary point system because that systemand the attendance bonus program became cumbersomeand difficult to administer. The first problem with thisexplanation is that it is contrary to what LeTourneautold the employees. As indicated, LeTourneau told theemployees in his bulletin 1 that he was suspending thedisciplinary point system as well as making otherchanges indicated in the bulletin, in response to the em-ployees' expressed "concerns" and "suggestions."Second, LeTourneau's testimony fails to explain why hesuspended the disciplinary point system while retainingthe attendance bonus program, although both were os-tensibly cumbersome and difficult to administer. (As willbe discussed, the Company at a later date, using PAC asits instrumentality, scrapped the bonus program and re-stored the program of 3 personal days after determiningthrough PAC that the employees preferred such achange). Suffice it to say, at this point, that the Compa-ny's action of 30 January belies the testimony of LeTour-neau that he declined to implement restoration of the 3personal days because of the pending election. It is evi-dent from the 30 January bulletin that the Company hadno reservations about changing working conditions if itbelieved that such changes would improve its position inthe pending election. Here, the Company modified itscarrot and stick approach to the attendance problem bywithdrawing the stick (the disciplinary point system)while continuing for the time being to hold out thecarrot (the attendance bonus program). I find in light ofthe timing, manner and circumstances of the Company'saction, the Company's admissions and demonstrably falsereason given for its action, and the Company's overallcourse of action including the manner in which it re-stored the 3 personal days, that the Company suspendedits disciplinary point system, thereby granting a benefitand redressing employee grievances, in order to discour-age employee support for the Union. The Companythereby violated Section 8(a)(1) of the Act and interferedwith the conduct of the election. See generally NLRB v.Exchange Parts Co., 375 U.S. 405,409-410 (1964); NLRBv. Pandel-Bradford, Inc., 520 F.2d 279-282 (1st air. 1975).Concerning item 2 of bulletin 1 (punchout time), Le-Tourneau offered no explanation for the timing of thischange, nor did he offer any explanation of the reasonfor the change other than as a benefit to the employees.LeTourneau testified that the Company repositioned thecard racks (item 1 of bulletin 1) in order to reduce con-6 The Company's position letter and the statements contained thereinmay properly be considered as admissions by the Company. Steve AloiFord, 179 NLRB 229 fn. 2 (1969).gestion around the timeclocks. (The General Counseland the Union do not contend that the Company therebyacted unlawfully.) However, LeTourneau offered nocomparable explanation for item 2. That change affecteda practice that predated the installation of timeclocks.Prior to 30 January the employees had a 30-minute lunchperiod, commencing at 11:30 am., which was precededby a 3-minute washup period. However, those employeeswho wished to leave the plant during their lunch periodcould not do so until 11:30 a.m., even if they did notWish to wash up before leaving. However, pursuant tothe change announced in bulletin 1, they could leave at11:27 a.m. The Company contends (Br. 58) that it couldnot have violated the Act because the employees re-ceived no benefit from this change. I do not agree. Thenet effect of this change was to increase by 3 minutes thelunchbreak for those employees who wished to leave theplant without making use of a separate washup period.The Company thereby granted a benefit to its employ-ees. In light of the timing of this change, the Company'sprofessed reason for this and other changes as stated inbulletin 1, and the absence of any business explanationfor this change, credible or otherwise, I find that theCompany extended its employees' lunch period in orderto discourage einployee support for the Union, andthereby violated Section 8(a)(1) of the Act and interferedwith the conduct of the election. Indeed, it is evidentfrom these factors that the Company took this action inorder to mollify employee discontent over the installa-tion of timeclocks and other measures designed to tight-en-up on employee attendance.Item 4 of bulletin 1 concerned in part a new projectknown as the Argosy line, consisting of the prOductionof an economy version of the Company's recreational ve-hicle. This project was under development and study forabout a year and a half. In January the Company beganhiring employees for the Argosy project. Company em-ployees were invited to bid for jobs on Argosy. Underthe Company's job bidding system, selection is made "inaccordance with seniority, skill and ability," but the finaldecision is "subject to the qualifications needed." Priorto 28 January, employees who previously worked for theCompany, were permanently laid off, and then returnedto the Company did not accumulate or retain senioritybased on their prior employment. Thus employee LonnieOtt, who began working for the Company in 1975,worked until 1978, including work on a line known asArgosy (which was not the same product as the newArgosy), was laid off, and returned to work in 1980 as anew employee, could not accumulate seniority based onhis pre-1980 employment for job bidding or any otherpurpose. However, as a result of the 30 January an-nouncement, Ott and other employees similarly situatedcould use their prior employment toward seniority forjob bidding purposes. President LeTourneau testified thathe made this change in the job bidding policy because hewanted experienced, skilled employees for the Argosyproject and because he feared that if only new employ-ees were hired for the project, they might all be subjectto layoff at some future time. I find that this explanationis not credible either as to the reason for or the timing of AIRSTREAM, INC.225the change. First, as with other testimony by LeTour-neau, his explanation conflicts with what he told the em-ployees, namely, that these and other changes were madein response to the employees expressed "concerns" and"suggestions." Second, as indicated, seniority is only onefactor in the Company's job bidding system. If the Com-pany wanted employees with experience on the priorArgosy line, it could have selected such employees onthe basis of demonstrated skill and ability, even if suchexperience did not count for seniority purposes. Third,the Company did not give itself any assurance againstlayoff of experienced, skilled employees because seniority,was expanded for job bidding purposes only, i.e., and notfor purposes of layoff and recall to work. In sum, theCompany gave certain employees a benefit that did notresult in any business benefit to itself. Fourth, the change'was not limited to the Argosy project, but extended toall job bidding. Fifth, I find it incredible that the Compa-ny suddenly discovered a business need for this changein late January, shortly after the Union filed its electionpetition, notwithstanding that it had been studying anddeveloping the Argosy project for 1-1/2 years and hadalready begun hiring employees for the project. In lightof the foregoing factors, and the Company's overallcourse of conduct, which has been and will be discussed,I find that the Company announced and granted expand-ed seniority rights in order to discourage employee sup-port for the Union. The Company thereby violated Sec-tion 8(a)(1) and interfered with the conduct of the elec.tion.7The Union contends (Br. 21-22) that the Company un-lawfully instituted a program of birthday luncheons forits employees. Under this program, the Company spon-sored monthly catered luncheons for employees celebrat-ing their birthdays during the month. President LeTour-neau initially testified that the Company decided in No-vember 1984 that it would institute this program. Le-Tourneau even claimed (as did the Company in its posi-tion letter) that the employees were informed of this pro-gram at a meeting in November 1984. However, Le-Tourneau subsequently testified that he decided on theprogram in mid-December 1984. LeTourneau admittedthat the Company did not actually commence holdingsuch luncheons until the last week of January, after theUnion filed its election petition. According to LeTour-neau, the Company did not hold luncheons in Decemberbecause he wanted to put the program on an annualbasis. He also offered another, inconsistent explanation,namely, that it was difficult to schedule a luncheon inDecember because of the holidays. Neither assertionwould explain why the Company would wait until thelast week in January to hold the first luncheon. Assum-ing that LeTourneau announced the program in Novem-ber, it is probable that LeTourneau would have honoredthe December celebrants either before or shortly after7 The complaint alleges that the Company, "through PAC," grantedthe benefits announced in bulletin 1. In fact, PAC did not exist as of 30January. As will be discussed, the Company later granted benefits, usingPAC as its instrumentality The Company's actions were unlawfully mo-tivated and therefore unlawful whether or not granted through PAC.Therefore the General Counsel has proven the allegations of par 7(D) ofthe complaint,the holiday period. Indeed December would seem to bea natural time for such a festive event. If LeTourneauannounced the program in November and then waitedover 2 months to hold the first luncheon, he would beoffending those employees whose birthdays fell duringDecember. I do not credit any of the various explana-tions offered by LeTourneau. I find that the Companyinitiated the birthday luncheon program after the Unionfiled its election petition, as a means of discouraging em-ployee support for the Union. The Company therebyviolated Section 8(a)(1) of the Act and interfered withthe conduct of the election. The Union also contends(Br. 22-23) that the Company unlawfully granted a bene-fit to the employees when it announced its "AwarenessProgram." I do not agree. So far as indicated by thepresent record, the awareness program amounted tonothing more than an employer propaganda device. Ifind that the awareness program constituted an exerciseof employer opinion, and was unlawful only to theextent that the employer used its bulletins to convey dis-criminatory promises of benefit or threats of reprisal, orotherwise as a means of engaging in unlawful conduct.C. Formation and Conduct of PAC and AllegedAnnouncement and Grant of Benefits Through PACPrior to the election campaign the Company had apractice known as "rap sessions?' The Company sum-moned its employees on a rotating basis in groups ofabout 20 employees to periodic meetings that were con-ducted once or twice each month. In 1980, when thepractice began, employees could expect to be summonedto these meetings about once in 9 months. By 1985, be-cause of the Company's expansion, employees couldexpect to be summoned about once in 2 years. The em-ployees were not given advance notice as to when theywould attend. LeTourneau presided at the meetings. Theemployees present were invited to ask questions andmake suggestions. The evidence fails to indicate whetherthe Company made any changes in working conditionsor resolved any grievances as a result of these meetings.LeTourneau testified in sum that the Company usedthese meetings to maintain communication between theCompany and its hourly rated employees. The GeneralCounsel does not contend that the practice of rap ses-sions was unlawful.In late February the Company notified its employees,through written notices distributed by foremen, that theCompany was forming a "President's Advisory Council"(PAC). About I March the Company summoned its em-ployees in groups, organized along departmental lines asdefined by LeTourneau, to a series of meetings that wereconducted by LeTourneau.s He told the employees thatB Employee Ott testified that when summoned by General ForemanTom Edwards, he told Edwards that he was not Interested in PAC be-cause he wanted the Union, but that Edwards answered that it was a paidcompany meeting and he had to attend Edwards testified that Ott didnot object to attending the meetings. However, the evidence fails to indi-cate that the Company told the employees that their attendance was vol-untary. Therefore, as the meetings were conducted on paid companytime, the employees could reasonably assume that they were required toattend. Therefore, I also find it unnecessary to resolve what, if anything,was said between Ott and Edwards. 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthey would be choosing representatives for an advisorycouncil. LeTourneau's secretary distributed and collectedballots. LeTourneau instructed the employees to desig-nate, in order, three choices. The secretary tallied theballots in accordance with a point system devised by Le-Tourneau (giving 10, 5, and 1 points for first, second,and third choice, respectively), and LeTourneau an-nounced the results. The employee with the highest votewas designated as representative of his group, and thenext highest was designated as alternate, who wouldserve if the elected representative declined or was unableto serve. The Company also posted the results of theelections on plant bulletin boards. LeTourneau scheduledthe first meeting of PAC representatives for 11 March, 4days before the scheduled Board-conducted election. Afew days before the 11 March meeting, LeTourneau dis-tributed a written agenda to the representatives, with anattached copy of the Company's rules of conduct for em-ployees. The agenda included both procedural and sub-stantive matters, including "Rules of Conduct Review"and "Attendance Bonus vs. Sick Pay/Personal." At the11 March meeting the representatives, at LeTourneau'sinstruction, drew lots for staggered initial terms of 6, 4,and 2 months. (Thereafter representatives would bechosen for 6-month terms.) LeTourneau proposed aschedule for future meetings, reviewed the Company'srules of conduct, and listened to employee complaintsabout the rules. LeTourneau then opened discussion onthe matter of attendance bonus versus sick pay/personal.He explained the attendance bonus and expressed theCompany's preference for that program. However, therepresentatives, by their comments, indicated that theemployees preferred the former 3 personal day policy.LeTourneau told the representatives that the Companywould review the matter, but could not make anychanges before the Board election. He asked them tosurvey the employees in their respective groups as totheir views on the matter in order to obtain "employeeinput for that decision." He also asked for suggestions onimprovements in the work rules. Employee Russell Arm-strong, who was the PAC representative for his group,testified that after the 11 March meeting he polled theemployees in his group on the matter of attendancebonus versus sick pay/personal. As indicated, the Com-pany, by letter dated 11 March, informed its employeesthat PAC "is considering this issue as its first order ofbusiness." The 11 March meeting, which was typical,lasted about 1-1/2 hours. The representatives attendedthese meetings and conducted their other PAC activitieson company time, for which they were paid. In view ofthe foregoing findings, which Are based on the testimonyof employee witnesses (principally Armstrong), the ad-missions of LeTourneau in his testimony, and companydocuments, i.e., campaign literature and minutes of PACmeetings, I do not credit LeTourneau's initial testimonythat PAC first came into existence in late March, or hissubsequent assertion that the 11 March meeting wassimply for organizational purposes and that PAC did notofficially meet until after the Board-conducted election.Rather, as indicated, I find that PAC was formed andcommenced functioning before that election.PAC next met on 19 March. On 21 March LeTour-neau distributed a "recommended" sick pay/personal dayprogram that was in effect a revival of the former systemused by the Company prior to January 1985. LeTour-neau requested that the representatives review the pro-posed program and return their comments for review byLeToumeau and Board Chairman Thompson on 26March. At the next PAC meeting on 27 March, LeTour-neau informed the representatives that the Company wasreinstituting the sick/personal day program effective asof 1 April. LeTourneau also told them that employeesWho qualified for an attendance bonus for the first quar-ter of 1985 would receive their bonus. Having disposedOf that problem, LeToumeau moved on to deal with an-other area of possible employee discontent. By memodated 28 March, which was distributed to the PAC rep-resentatives with an attached copy of the Company's jobbidding system, LeTourneau asked the representatives toreview that system for discussion at the next PAC meet-ing on 3 April. At that meeting the representatives ex-- pressed satisfaction in general with the bidding system.(As indicated, the Company previously extended seniori-ty rights for job bidding purposes based on prior Air-stream and Argosy employment, although that changewas not expressly written into the job bidding system.)However, the representatives, and particularly Arm-strong, questioned a practice that was not specificallycovered by the written system. If an employee success-fully bid for and was awarded a job, but was terminatedafter completing the 60-day probationary period, theCompany did not repost the job, but instead awarded itto the next qualified bidder. The representatives arguedthat in such cases the job should be reposted. LeTour-neau and Director of Personnel Don Voss, who was alsopresent during this discussion, agreed that a change waswarranted. However, when the Company subsequentlyfailed to repost a job in such circumstances, Armstrongcomplained about the matter, and LeTourneau placed hiscomplaint on the PAC agenda (meeting of 22 August).Thereafter the job in question was reposted and awardedto another employee. This matter, and the matter of at-tendance bonus versus sick pay/personal were not theonly instances in which the Company changed its per-sonal practices or redressed grievances through PAC. InJune or July Armstrong complained to LeTourneau thatthree employees who successfully bid for jobs had notreceived the higher rate of pay for those jobs. As a resultof Armstrong's complaint the Company gave backpay tothe employees. The representatives also indicated theirpreference that a paid holiday in July be replaced with apaid day off in December, in order to extend the Christ-mas-New Year vacation period. LeTourneau agreed thatthis would be done commencing in 1986. LeTourneaualso attempted to resolve grievances concerning compa-ny policy or personnel actions without changing theCompany's position, e.g., by explaining or attempting tojustify the Company's position, or by looking into theproblem and concludmg that no change was warranted.However, LeTourneau also restricted the structure andactivities of PAC in order to assure that this pussycatwould not turn into a tiger. LeTourneau did not provide AIRSTREAM, INC.227,for a chairman or other officers, thereby leaving PACleaderless. He also tried to limit the areas of discussionby refusing to discuss pay raises and by telling the repre-sentatives that they could not intervene in problems be-tween employees and their supervisors. However, by re-solving other grievances through PAC, the Company ineffect insulated itself from further grievances over suchmatters. Thus, for example, if in the future an employeeor employees complained about the loss of the attend-ance bonus, LeTourneau would be in a position to assertthat the employees had no cause to complain because theemployees, through their chosen representatives, agreedto substitute the personal/sick pay day program.•LeTourneau testified in sum that PAC was simply analternative to the former rap sessions. According to Le-Tourneau, he found that with the Company's growth,the rap sessions were losing their effectiveness as a com-munication device between management and the hourlyrated employees. Therefore, in November 1984 he ar-ranged for an outside consultant to conduct a surveyamong the employees to determine the effectiveness ofthe rap session program. As a result LeTourneau con-firmed what he suspected, namely, that the program waslosing its effectiveness as a communication device.Therefore he instructed then Personnel Manager PeterLeDuke to come up with alternatives. In November,1984 LeTourneau and LeDuke learned of a PAC-typeprogram at another firm. In December 1984 he began towork out the details of such an "advisory group." In'February he informed the employees that he was readyto put together such a group, but that "I could not doanything until after the Union election.", As discussed, PAC was in fact organized and corn-, menced functioning before the election. LeTourneaugave away the game concerning his chronology of theemergence of PAC when he testified about a conversa-tion he had with employee Dennis Faulder. LeTourneautestified as follows:A. The first meeting with Denny Faukler occurredon the mezzanine where, after one of the group meet-ings where we were discussing the survey results if youwill, then I called all the, about 20 employees togetherto view the results, and he came out and told me thathe was having difficulty with Mr. Carman and Mr.Koenig about becoming a group leader, I believe. Itwas during the union campaign, and I informed Mr.Faulder that I could not discuss that with him atthis time, and that after the Union vote, either way,that I would, then,†you know, I could then consid-er his complaint with Mr. Carman and Mr. KennyKoenig...Q. And do you have a time reference other than itwas before the election? March 1 to March 15. Isthat†A. Excuse me. The early part of March, yes. [Em-phasis added.]In sum, according to LeToumeau's own admission, thealleged survey (assuming that it took place at all) oc-curred after the Union filed its election petition. More-over, LeTourneau's assertion that PAC was nothingmore than a communication device, comparable to therap sessions, was contradicted by the Company's ownrepresentations to its employees. Thus, in its 11 and 12March letters, the Company held out PAC as the em-ployees' representatives, i.e., "your voice, in your Com-pany," and that PAC could negotiate with managementconcerning working conditions and employee grievances,specifically, restoration of the sick/personal days, whichPAC was "considering. . . as its first order of business."The Company encouraged and assisted the PAC repre-sentatives to function as the elected representatives oftheir respective groups. Thus the Company posted thenames of PAC representatives on its bulletin boards. Le-Tourneau asked the representatives to survey the em-ployees in their respective groups concerning the matterof attendance bonus vs. sick pay/personal. Representa-tive Armstrong testified that LeTourneau instructed thePAC members with regard to employee complaints thatthey should instruct the employees to speak first to theirsupervisor and, if the matter was not resolved in thismanner, the representative should present the problemeither directly to LeTourneau or at a PAC meeting.Nonrepresentative employees were not invited to attendthe meetings. Armstrong further testified that employeesin his group routinely came to him with questions, com-plaints, and comments, and that he sometimes took timeout from his work to answer them. Armstrong also testi-fied that, acting on his own initiative, and without ob-taining company permission, he took over a bulletinboard and used it to post agendas and other notices con-cerning PAC. Significantly, management did not objectto this practice, although the Company has a policy thatprohibits posting of items on its bulletin board withoutpermission of the employee's supervisor or the personneldepartment. (This matter will be discussed further inconnection with Union Objection 3.)The Company does not dispute that it formed anddominated, and has continued to dominate and support,PAC. Rather, the Company contends (Br. 63) that the al-legations of the complaint pertaining to PAC should bedismissed because PAC is not a labor organization withinthe meaning of the Act. The Company argues (Br. 66)that PAC "was little more than regularized gripe ses-sions." The difficulty with the Company's position isthat, for the reasons discussed above, its position runscontrary to the evidence, including the Company's ownassertions to its employees. Section 2(5) of the Act de-fines the term "labor organization" as:any organization of any kind, or any agency or em-ployee representation committee or plan, in whichemployees participate and which exists for the pur-pose, in whole or in part, of dealing with employersconcerning grievances, labor disputes, wages, ratesof pay, hours of employment, or conditions ofwork.In NLRB v. Cabot Carbon Co., 360 U.S. 203, 211 (1959),the Supreme Court held that the "broad term dealingwith," in Section 2(5), should not be "read as synony-mous with the more limited term bargaining with." 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTherefore the Supreme Court held in that case that theBoard could properly find that the employer unlawfullydominated certain employee committees, notwithstandingthat the committees, although presenting grievances andmaking "proposals and requests," did not seek to negoti-ate contracts with the employer.In the present case, PAC falls within the statutory def-inition of a labor organization. PAC was and is a struc-tured organization through which the Company's em-ployees elect representatives who purport to act onbehalf of their electorate. The Company purported todeal with them as representatives and encouraged and as-sisted them to act in a representative capacity. The PACrepresentatives presented grievances, either at PACmeetings or directly to President LeTourneau, and sub-mitted "proposals and requests" to the Company. TheCompany in turn met and conferred with the PAC rep-resentatives concerning such matters, attempted to reachan understanding or agreement concerning matters in dis-pute, and sometimes charged its personnel policies andpractices after consultation with PAC. Therefore PAC isa labor organization, comparable to the employee com-mittees that were recently held to be labor organizationsin Lawson Co. v. NLRB, 753 F.2d 471 (6th Cir. 1985);Texas Bus Lines, 277 NLRB 626 (1985); and HunterDouglas, Inc., 277 NLRB 1179 (1985). Indeed in Lawson,the court of appeals distinguished its earlier decision inNLRB v. Scott & Fetzer Corp., 691 F.2d 288 (6th Cir.1982), heavily relied on by the Company (Br. 69), usinglanguage that is squarely applicable to the facts of thepresent case. In Lawson the court held as follows (753F.2d at 477):Streamway merely held that the particular employeecommittee under consideration was not a labor or-ganization as defined by the Act. The employees inStreamway communicated with management on anindividual rather than representative basis; the em-ployer did not exhibit an anti-union animus; thecommittee was formed well before any union orga-nizational drive began; and there was only one iso-lated incident of the company granting a benefitafter consultation with the committee. . . .In contrast to the employee committee in Stream-way, Lawson's Sales Assistant Committee was estab-lished at the height a a union organizational cam-paign and was representational in nature. Further,the record establishes that Lawson exhibited ananti-union animus and that recommendations by thecommittee were quickly adopted by the Company.In short, Lawson may not take advantage of thenarrow holding in Streamway.In the present case, as in Lawson, but unlike Streamway,PAC was representational in nature and established atthe height of a union organizational campaign, in thecontext of strong and outspoken employer animustoward the Union, and the Company granted benefitsafter consultation with PAC, including the crucial matterof restoration of the personal/sick day program.9I further find that the Company formed by PresidentLeTourneau, dominated, and otherwise unlawfully assist-ed PAC to function as a labor organization. The Compa-ny thereby violated Section 8(a)(2) and (1) of the Actand interfered with the conduct of the election. • Le-Tourneau conducted the elections for PAC representa-tives and subsequent PAC meetings and established theprocedures for both, as well as the form and structure ofPAC. Elections, PAC meetings, and other PAC activi-ties were conducted on working time, for which the em-ployees were paid. Here, as with the employee commit-tee in Lawson, the Company formed PAC in direct re-sponse to the Union's organizational campaign, PACheld no meetings apart from its discussions with manage-ment, PAC formed no coherent program or plan ofaction, and PAC was directed to discuss only those sub-jects that LeTourneau deemed appropriate. The meetingswere held on company premises and the employee repre-sentatives were paid for their time. Discussion proceededaccording to an agenda prepared by management. Theemployees did not take minutes, and communicationsconcerning PAC's work were written and circulated bymanagement. (753 F.2d at 477-478.) In Lawson, the courtfurther held that:The ultimate question with respect to unlawfuldomination or interference is whether the employerhas been able to "induce adherence of employees tothe [labor organization] in the mistaken belief that itwas truly representative and afforded an agency forcollective bargaining. . . . An employer dominatesa labor organization if employer cooperation withthe employee committee "inhibit[s] self-organizationand free collective bargaining."In the present case, the Company engaged in just such acourse of conduct. One need look no further than theCompany's 11 March campaign letter, in which theCompany emphasized the theme that the Union couldnot restore the 3 personal days, that only the Companycould do so, and that PAC was considering this issue asits first order of business. In sum, the Company madeclear its ultimatum that the employees could get backtheir 3 personal days only if they rejected the Union andaccepted PAC as their representative. I further find thatby its 11 March letter, the Company promised restora-tion of the personal/sick day program if the employeesexpressed a preference for such through PAC, in order9 The Company's reliance on Clare Hospital, 273 NLRB 1755 (1985), isalso misplaced In C/are, there was no "employee representation commit-tee or plan" The "Communications Task Force" in that case consisted oftwo supervisors who were unquestionably acting on behalf of manage-ment. There was no contention that that task force was a labor organiza-tion. Rather the issue presented in that case was whether creation of thetask force constituted a grant of a benefit during an election campaign, orwas simply a continuation of a pnor employer practice1• The complaint alleges that the Company engaged in such activitythrough LeTourneau and Chairman Thompson The General Counselpresented only minimal evidence concerning Thompson's involvementwith PAC However, it is undisputed that LeToumeau was pnncipallyand continuously involved with PAC AIRSTREAM, INC.229to discourage support for the Union. Therefore, and tothis extent, the allegations of paragraph 6A of the com-plaint have been sustained by the evidence. Thereby theCompany also unlawfully interfered with the election. Ido not agree with the Union's contention (Br. 24) thatthe establishment of PAC was itself the grant of a bene-fit. The establishment of a company-dominated labor or-ganization is not a benefit, but an impediment to genuineself-organization. However, the Company did act unlaw-fully to the extent that it used PAC as a means of ex-pressly or impliedly promising benefits in order to dis-courage support for the Union.D. Additional Union Objections Based on CompanyCampaign Literature and SpeechesThe Union contends (Br. 33-39) that the Company,through its campaign literature and speeches, made un-lawful statements or otherwise interfered with the ,con-duct of the election. I have already found that the 11March letter conveyed an unlawful promise to restorethe personal/sick day program through PAC. I furtherfind that the 11 March letter contains several unlawfulthreats. First, the Company coupled its promise with thecategorical assertion that the Union could not restore thepersonal/sick day program because "only the Companycan give." The plain implication is that the Companywould not bargain in good faith with the Union concern-ing this or any other matter if the Union won the elec-tion. At no point in the 11 March letter did the Compa-ny state or even imply that it would bargain in goodfaith with the Union. Rather the letter suggests that theemployees might lose wages and benefits (but does notsuggest they might gain anything) if the Union won theelection. This suggestion is followed by a recitation ofthe purported consequences of a strike, including asser-tions that "the law permits a company to permanentlyreplace employees who strike," and "the law does notrequire a company to agree to any demand made by aunion." Notwithstanding this latter assertion, the Compa-ny states in this same letter that $15-$20 per month "willbe deducted from your paycheck to pay for the Union"[emphasis added], although any such deduction wouldhave to be negotiated through collective bargaining Insum, and particularly when viewed in the context of theCompany's assertions regarding the personal/sick dayprogram, the plain implication of the letter is that theCompany would negotiate (if at all) only downward,that it would not negotiate with the Union concerningimproved wages and benefits, and that if the employeesselected the Union and wanted improved wages, benefits,and other working conditions, they would have no alter-native but to go on strike. The Company thereby unlaw-fully threatened the employees that if they selected theUnion as their representative, the Company would refuseto bargain in good faith, and the employees would beforced to go on strike. The Company repeated this sametheme in its followup letter of 12 March, in which theCompany said nothing about negotiations or bargaining.Rather, the Company asserted that as a direct conse-quence of unionization, i.e., "if I had a union," the em-ployees could, among other consequences, take a 10-per-cent pay cut and "lose all the nice things the Companydoes for you voluntarily" and "would" also lose part oftheir earnings. These assertions were again coupled witha description of the consequences of a strike, followed byassertions that "We have nothing to give a Union thatwe haven't given to you," and that "You have nothingto lose and everything to gain by voting NO." Hereagain, the plain implication is that if the employees se-lected the Union as their representative, the Companywould not negotiate in good faith with the Union con-cerning improved wages and working conditions, butwould only negotiate downwards or retaliate by unilater-ally reducing wages or eliminating benefits, and that theemployees would be forced to strike. See Naum Bros.,240 NLRB 311, 317 (1979), enfd. 637 F.2d 589, 592 (6thCir. 1981). In the context of the Company's unlawfulthreats that it would not bargain in good faith with theUnion, I find that the Company's erroneous assertionthat "the law permits a company to permanently replaceemployees who strike," constituted an unlawful threat topermanently replace striking employees, regardless ofwhether they struck in protest of the Company's unlaw-ful refusal to bargain or other unfair labor practice.American Medical Insurance Co., 224 NLRB 1321 fn. 2,1329 (1976). Therefore, and to the extent indicatedabove, I find that Union Objections 7 and 8 have beensustained by the evidence.Employee Lonnie Ott testified that on 14 March at3:15 p.m., Board Chairman Thompson delivered an an-tiunion speech to employees assembled at the main plant.Thompson, in his testimony, disputed certain testimonyby Ott concerning the contents of that speech, but he didnot dispute Ott's testimony that he made such a speech.The election was conducted the following day (15March) from 2 to 3:30 p.m. The Union contends (Br. 34-35) that the Company violated the Board's Peerless Ply-wood rule,11 by making an election speech on companytime to a mass assembly of employees within 24 hoursbefore the scheduled time for conducting the election.The Union made out a prima facie case that the Compa-ny violated the rule. However, I find that this matterwas not fully or fairly litigated. The Union never specifi-cally objected to the election on this basis and did notraise its contention until it filed its posthearing brief.Therefore, the Company was not put on timely notice ofthe Union's contention, and did not have an adequate op-portunity to state its position or present evidence ad-dressed to that contention. The Board's Rules (Sec.102.69) require the objecting party "to pinpoint its alle-gations of misconduct with reasonable clarity." AtlanticMills Servicing Corp., 120 NLRB 1284, 1287 (1958). TheUnion's "catch-all" objection is not adequate for this pur-pose. Emerson Electric Co., 247 NLRB 1365, 1388 (1980),enfd. 649 F.2d 589 (8th Cir. 1981). Therefore I am reject-ing this contention."Peerless Plywood Co., 107 NLRB 427, 429 (1953) 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDE. Alleged Unlawful Threats, Promises, Interrogation,Solicitation, and Interference Involving IndividualEmployees1. Dennis FaulderDennis Faulder began working for the Company in1968. In December 1980 Faulder transferred from thefixup department to the sewing department. The Compa-ny made Faulder an upholstery cutter, and abouf 2 yearslater promoted him to sewing room attendant and gavehim a pay increase. Faulder, the only male employee inthe sewing department, performed a variety of tasks inaddition to cutting. He considered himself a groupleader, although the Company did not. (There was nogroup leader in the sewing department.) Faulder was notso classified, and he did not receive a group leader's rateof pay. Faulder's additional tasks were of a routine orclerical nature, and he was not called on to take a leader-ship role in the department. However, he repeatedly re-quested a promotion to group leader. In 1983 Fauldermade a written request for a promotion. The Company'srecords indicate that Company Vice President for Pro-duction James Carman denied the promotion on theground that Faulder did not have the responsibilities of agroup leader. Faulder testified that in 1984 Carman toldhim that "when I get good and ready I'll make you aleadman." Faulder testified that he also spoke to Presi-dent LeTourneau, who said he would speak to Carman,but that he could not recall whether LeTourneau gotback to him.Faulder testified that he did not participate openly oractively in the union campaign. He testified that in Feb-ruary Carman summoned him to his office and spoke tohim as follows: Carman asked who was informing theUnion about what was going on, and who was passingout cards. He asked Faulder to write down the namesand put the list on his desk. He also asked how thesewing room employees felt about the Union and howthey would vote. Faulder testified that he did nothingabout Carman's requests. However, he failed to testify asto what he told Carman and, specifically, whether hepromised to comply with those requests. Faulder testifiedthat Carman repeated his requests on subsequent occa-sions, the last time being about 2 weeks before the elec-tion. He testified that on these occasions he simply an-swered that he did not know, and also said that hewould vote against the Union. Faulder testified that alsoabout 2 weeks before the election LeTourneau told himthat he would be getting his "leadman's (i.e., group lead-er's) pay and everything that goes with it." Faulder testi-fied that about 2 weeks after the election Carman toldhim that he would let him know as soon as he could getwith LeTourneau, but that General Foreman KennethKoenig, Faulder's immediate supervisor, told himCarman (Faulder) that he "would receive leadman's paywhen the first Argosys went on the line." However,Faulder was subsequently summoned to LeTourneau'soffice, where LeTourneau, Carman, and Koenig werepresent. Faulder testified m sum that they told him theycould not make him a leadman because of his prior trou-ble with the law and because of his present health prob-lems (which will be discussed further). Faulder testifiedthat a few weeks later he told Carman that if he couldnot be a leadman he wanted to transfer out of the sewingdepartment. Carman told him that he would lose moneyif he went back to fixup, whereupon Faulder said hewould remain. However, according to Faulder, 2 dayslater he was transferred back to fixup against his will, ata reduction in pay. Faulder further testified that shortlybefore the present hearing he asked Carman whyCarman was bringing up his past, whereupon Carmananswered "We're going to burn you."LeTourneau, Carman, and Koenig were each present-ed as company witnesses concerning the Faulder allega-tions. As indicated, LeTourneau testified concerning aconversation with Faulder in early March. LeTourneautestified in sum that Faulder complained about his unsuc-cessful efforts to become a group leader. LeTourneautold him that he could not then discuss the matter, butthat after the election he would talk to Carman andKoenig. About 17 March LeTourneau, Carman, andKoenig met with Faulder. LeTourneau testified that hetold Faulder that, in the circumstances, he could not seeFaulder as a group leader in the sewing room. LeTour-neau listed those circumstances as (1) Faulder's presentmental and physical problems, (2) his past criminalrecord, and (3) the fact that he was currently being suedfor child support by an unwed mother who was not hiswife. The evidence concerning these circumstances is un-disputed. In 1980 Faulder was convicted of child abuse,the case having involved his own child, and his convic-tion was a matter of common knowledge at the plant.LeTourneau testified that because of this fact, he felt thatthe women in the sewing room would not acceptFaulder in a leadership position. As for Faulder's presentcondition, he testified that in early 1985 he was sufferingfrom nervous spells and heart palpitations, and wasunder the care of a psychiatrist who concluded he wassuffering from stress. In early 1985 Faulder was absent18 days from work because of illness, and went severaltimes to the plant nurse. LeTourneau testified thatFaulder answered that he understood, and that he (Le-Tourneau) never promised Faulder a group leader posi-tion or pay increase. Carman and Koenig substantiallycorroborated LeTourneau's testimony concerning theirmeeting with Faulder. Carman further testified that afterthe meeting Faulder requested a transfer to fixup becausehis doctor said that his present job was causing stress.Carman answered that this would mean a cut in pay, butFaulder still requested a transfer. Carman agreed, andtransferred Faulder. Carman testified that he never sum-moned Faulder to his office to discuss the Union, orquestioned him about the Union, or made threats orpromises. Carman testified that on one occasion whenForeman Koenig was present, Faulder came to his officeand said that he had been to a union meeting the previ-ous night and would tell them who was trying to orga-nize. The supervisors said nothing and Faulder left.Koenig substantially corroborated Carman's testimonyconcerning this incident, and also corroborated Carman'stestimony concerning the circumstances of Faulder'sreturn to fixup. Carman further testified concerning thealleged prehearing conversation, that Faulder said the 1AIRSTREAM, INC.231Company's lawyer told his lawyer that the Companywould bring up Faulder's past. Carman answered that hecould not comment on that. Koenig testified that prior toMarch 1985 he told Faulder that he would consider himfor leadman, but that he would have -to control histemper. (Faulder, in his testimony, initially denied butsubsequently admitted that Koenig told him he had tocontrol his temper.)I am not persuaded that Fauldees uncorroborated ver-sion of the events is any more credible than that of thethree supervisors. Carman was not cross-examined,Koenig was asked only one question on cross-examina-tion, and I have no reason to question their credibility.LeTourneau was not cross-examined about the allega-tions involving Faulder. As indicated, I have reason toquestion LeTourneau's credibility in other areas. I amnot persuaded, however, that LeTourneau's lack ofcredibility on other issues extends to his testimony con-cerning Faulder. Neither version of the events is inher-ently incredible. It is 'possible that the Company lookedon Faulder, with his background and frustrated desirefor a promotion, as a corruptible person who might bewilling to exchange information about union activities inexchange for a promotion. Conversely, it is also plausiblethat a person like Faulder might offer information aboutthe Union in the hope of obtaining the long-sought pro-motion. I also have some reservations concerning aspectsof Faulder's version. As discussed, Faulder failed to testi-fy about what he told Carman when Carman allegedlyasked for information about employee union activitiesand attitudes. Therefore his version of this alleged impor-tant conversation is incomplete. Faulder's testimony con-cerning his transfer to fixup also seems implausible. It isundisputed that when Faulder asked to transfer intofixup, Carman told him that this would mean a cut inpay. This would indicate that Carman (who had inter-vened on his behalf to save his job when he was convict-ed in 1980) was trying to discourage his transfer. There-fore it seems unlikely that Carman would suddenlychange positions and transfer him against his will. TheGeneral Counsel and the Union have the burden of prov-ing the pertinent allegations. I find they have failed tomeet that burden. Therefore, I am recommending thatparagraphs 6(B) and (D) of the complaint (alleged inter-rogation, solicitation of information, and promise andwithholding of benefits) be dismissed, and that theUnion's objections be overruled insofar as they pertain tothose matters."2. Larry HittepoleLarry Hittepole worked for the Company as a carpetinstaller. General Foreman Koenig was his immediate su-pervisor. Hittepole testified that he was actively andopenly prounion during the campaign, and the Companywas aware of this fact. He testified that about a weekbefore the election he asked for and was given an oppor-tunity to meet privately with Board Chairman Thomp-" The Union, but not the General Counsel, alleges that the Companyviolated Sec 8(a)(4) of the Act by threatening -Faulder in connectionwith the present hearing As I have not credited Faulder's version of thisconversation, I find no merit m this allegation.son in President LeTourneau's office. According to Hit-tepole, Thompson began by asking if he had any com-plaints. Hittepole answered that "the wages and benefitswere a factor in this," whereupon Thompson answeredthat the Company was above the average in this area. Heasked what Hittepole thought of the 3 sick days policy.Hittepole answered that at first it did not bother him, butit did after he thought about it. According to Hittepole,Thompson replied that if the employees voted out theUnion they would get back their sick days. He expressedconcern about the Union, saying "I beg of you, go backthere and tell everybody to vote no," and "give us onemore chance," and "Larry, I need people like you tocome back with the Company." Hittepole further testi-fied that in mid-May, shortly before a scheduled 21 Mayhearing on the Union's objections to the election," hewas summoned to an office where he met with VicePresident for Operations Rex Miner and Director of Per-sonnel Don Voss. They told Hittepole that his attitudewas bad and had to be changed. Hittepole answered thathe always tried to do his best, whereupon the supervisorsreplied that they meant his attitude toward the Union,adding that they had to forget the past and start all over.They accused Hittepole of harassing several employeesand, specifically, of pushing one Barb Dudgeon. Accord-ing to Hittepole, they said they could do something, oruse it against him, because they had proof that Hittepolewould have to change his ways, and that Hittepole hadbeen pointed out as a "troublemaker." Hittepole testifiedthat he did not push Dudgeon. In his investigatory affi-davit, Hittepole stated that the supervisors said that if he"testified for the Union at the hearing," they had evi-dence that he pushed an employee in the shop. However,Hittepole testified that he did not recall them saying any-thing about testimony or a hearing. In fact, Hittepole,Miner, and Voss each testified that at the time of theirmeeting they were unaware of any scheduled hearing.Hittepole further admitted that several weeks before thismeeting, Voss and Koenig gave him a warning for notwearing safety glasses, and that in the process Voss toldhim he had an attitude problem and should change hisways. Hittepole testified that in this earlier conversationVoss also said that they should "try to go forward fromhere and forget the past." Hittepole further testified thathe had several run-ins with Foreman Koenig, concerningKoenig's accusations that he was harassing other em-ployees, specifically Dudgeon and Neil Oakley.Chairman Thompson testified that in March Hittepoleasked to see him, and they met in Thompson's office.Hittepole said that the Company should act on the basisof seniority, that Vice President Carman was "a goodman," but that there was a lot of harassment of unionemployees and backstabbing. Thompson asked for an ex-ample, and Hittepole referred to a scuffle between him-self and Neil Oakley. Hittepole said that "if you want toget rid of the Union, give us our three sick days back."Thompson testified that he asked Hittepole for "histhoughts and suggestions generally," but that he did not13 The hearing was canceled after the Union filed its unfair labor prac-tice charge 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDask him to get rid of the Union, or promise to restore the3 sick days or beg or plead with Hittepole or any otheremployee to vote no. Foreman Koenig testified that Hit-tepole had a history of attitude problems, including fail-ure to perform a work assignment and aggressive behav-ior toward other employees. In April Koenig gave Hitte-pole a warning slip for not wearing safety glasses. Hitte-pole complained to the personnel office that Koenig waspicking on him and, as indicated, Hittepole met withKoenig and Personnel Director Voss about the matter.Koenig and' Voss testified in sum that they had a longdiscussion of Hittepole's contentions, as a result of whichHittepole expressed satisfaction that Koenig did notsingle him out for discriminatory treatment. Voss testi-fied that with regard to Hittepole's various accusations,he asked Hittepole that they "put these things behindus." Voss and Miner testified in sum that the May meet-ing concerned a report that Hittepole struck employeeDudgeon. They testified in sum that Hittepole deniedstriking Dudgeon, but explained that an argument ensuedwhen Dudgeon and another employee told him that theywanted their union cards back. They denied that theymade any threats or imposed any discipline. Voss testi-fied that nothing was said about a hearing. However,Miner testified that Hittepole said he was no longerunion, and would not testify at the hearing even if hewere subpoenaed. (As indicated, all three participantstestified that they were unaware of the scheduled hear-ing.)Regarding the conversation between Thompson andHittepole (alleged promise to restore the 3 personal/sickday program), I am not persuaded that Hittepole's ver-sion of the conversation is more credible than that ofThompson. Neither version is inherently incredible.Thompson was not cross-examined. As will be discussed,I have problems with Hittepole's credibility, stemmingfrom the allegation involving Miner and Voss." There-fore, I find that the General Counsel has not proven thisallegation (although as found, paragraph 6(A) of thecomplaint has been sustained by other evidence). I fur-ther find that the General Counsel has failed to provethe allegations of paragraph 6(E) of the complaint (threatof reprisal if Hittepole testified for the Union at the hear-ing on objections). In light of the testimony of all threeparticipants in the May conversation that they were un-aware of the scheduled hearing, and Hittepole's belatedadmission (contrary to his affidavit) that the hearing wasnot even mentioned in this conversation, there is no fac-tual basis for this allegation. In this regard, Hittepole'saffidavit demonstrates a tendency on his part to embel-lish the facts. Also, in light of these facts, I do not credit14 I do not agree with the Company's contention that Hittepole con-tradicted his affidavit when he testified concerning the Thompson con-versation. Hittepole stated in his affidavit that Thompson called him inand asked what the problem was. However, Hittepole explained thatThompson returned his call, Le , he did not claim in his affidavit thatThompson initiated the conversation. Hittepole also stated in his affidavitthat he "got the impression" that Thompson wanted him to tell every-body about the 3 sick days. However, Hittepole never testified thatThompson expressly told him to say this Rather, the implication is war-ranted from Hittepole's version of what Thompson told him. As will bediscussed, Hittepole did contradict his affidavit when he testified aboutthe conversation with Miner and Voss.the uncorroborated testimony of Miner that Hittepolementioned the hearing. Rather I credit Voss' testimonyconcerning the meeting. In light of the testimony of thecompany witnesses and Hittepole's admissions in his tes-timony, it was not unusual for the Company to discussHittepole's attitude, and this appears to be another suchinstance.153. Lonnie OttEmployee Lonnie Ott was presented as a union wit-ness in support of the Union's objections to the election.Ott testified in sum that he was an active union adherentwho distributed union cards and literature. He testifiedthat about 1 February then General Foreman JackOakley told him that Vice President Carman knew hewas passing out union cards and, if Ott was not careful,they would "dismiss" him. Ott testified that he went toCarman's office and complained that if Carman "wantedto know a specific thing I was doing, he should ask me,not send some of his peons up to harass me." Ott testi-fied that he could not recall Carman's answer. Oakley, inhis testimony, denied the alleged conversation. Carman,in his testimony, denied ever asking Oakley to speak toOtt. Carman testified that Ott came to his office andcomplained that he did not appreciate Carman sendingone of his "peons" (unidentified) to threaten him withdischarge for pushing union cards on company time.Carman testified that he assured Ott that he did no suchthing. Carman and Oakley were not cross-examined. Inlight of Ott's professed inability to remember Carman'sanswer, his version of their conversation is incomplete.Ott's version of his conversation is not more crediblethan the denials of Oakley and Carman. Therefore, I fmdthis objection without merit.Ott also testified that in February he posted a unionsticker on his locker and that his immediate supervisor,General Foreman Tom Edwards, told him that thelocker was company property and he had to take downthe sticker. Ott answered that the locker was his, andthat other employees displayed items on their lockers.Ott testified that Edwards answered that he would teardown the sticker and that if he wanted he could gothrough the locker and take out anything that he wanted.Ott then took down the sticker. Edwards testified that henever threatened to tear down the sticker or go throughOtt's locker, and that he did not know where Ott'slocker was located or that Ott had a sticker on hislocker. Edwards was not cross-examined. I am not per-suaded that Ott's version is any more credible than Ed-wards' denials. As the Union failed to prove that this in-cident occurred, I find it unnecessary to determinewhether Edwards' statements would be unlawful if theincident had occurred.15 General Foreman Koenig testified that on other occasions he andPresident LeTourneau warned Hittepole about pressuring or harassingother employees. LeTourneau also testified concerning such warnings.Neither the General Counsel nor the Union contends that the Companythereby acted unlawfully Moreover, the circumstances of these conver-sations and of the alleged pressure and harassment were not fully litigat-ed. AIRSTREAM, INC.233Ott further testified that in late February and earlyM[arch union literature was posted on a plant bulletinboard, and that he saw then General Foreman Oakleytear down such literature and throw it in a trash can. Ottreposted the literature. Oakley, in his testimony, did notdeny Ott's version of the incident. Oakley testified thathe had removed items from the bulletin board, includingunion literature, because posting of such material had notbeen approved by management. The bulletin board inquestion is located in the main plant. The board is usedfor company business, but is also used by employees topost notices of a nonbusiness nature, e.g., sale notices, an-nouncements of social or other events, and a congress-man's newsletter or other items of public interest. Presi-dent LeTourneau testified that under longstanding com-pany policy, employees must have company permissionto post nonbusiness items on plant bulletin boards. In themain plant, permission must be obtained from Vice Presi-dent Carman or, in his absence, from General ForemanKoenig. Permission is granted by initialing the notice.Carman and Oakley corroborated LeTourneau's testimo-ny concerning company policy. All three supervisors tes-tified that they have removed unapproved notices, andLeTourneau testified that he has so instructed companysupervisors. The Company's rules of conduct prohibit"Unauthorized posting of items on company bulletinboard without permission of your supervisor or person-nel department." Carman testified that neither the Unionnor any individual asked him for permission to post anotice, but that he probably would have approved suchnotice for posting. Ott admitted that he was aware of theCompany's policy, but that he has seen unapproved no-tices on the bulletin boards. The Company contends (Br.76-78) that the Company's policy, and the failure of theUnion or prounion employees to adhere to that policy byrequesting permission to post union literature, precludesany finding that Oakley acted unlawfully by removingand discarding union literature. The difficulty with thisargument is that the evidence in this case indicates theCompany did not consistently apply its rule. As dis-cussed, PAC Representative Russell Armstrong testifiedthat acting on his own initiative, he "confiscated" a plantbulletin board and used it to post PAC literature. Arm-strong did not request or obtain company permission todo this, but the Company did not remove the literature.Plainly, such sustained and extensive unauthorized use ofa billboard would have come to the attention of supervi-sory personnel. In sum, the Company tolerated the unau-thorized use of a bulletin board by PAC, its dominatedlabor organization, while removing literature posted byor for UAW, the petitioning union in the election pro-ceeding." In these circumstances, the inference is war-ranted, and I so find, that the Company discriminatorilyremoved and discarded union literature from its bulletinboard because of its animus against the Union. The Com-pany thereby violated Section 8(a)(1) of the Act. NLRBv. Challenge-Cook Bros., 374 F.2d 147, 153 (6th Cir.56 The bulletin board used by Armstrong was not the same as thatfrom which foreman Oakley removed union literature. However, Presi-dent LeTourneau made clear tn his testimony that the Company's policyapplied to all plant bulletin boards.1967). Communication is an important factor in any elec-tion campaign. I find that by such unlawful conduct theCompany interfered with the election. Therefore and tothis extent I find that Union Objection 3, alleging thatthe Company removed and confiscated union literaturefrom employee bulletin boards, has been sustained by theevidence.1 7CONCLUSIONS OF LAWI. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union and PAC are each labor organizationswithin the meaning of Section 2(5) of the Act.3.By establishing, dominating, assisting, and support-ing PAC, the Company has been and is violating Section8(a)(2) of the Act.4.By interfering with, restraining, and coercing is em-ployees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, the Company has engaged, and is en-gaging, in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.Union Objections 1, 2, 3, 5, 7, 8, and the "catch-all"objection have been sustained by the evidence to theextent found above, and the Company thereby interferedwith the Board election held on 15 March 1985. UnionObjections 4 and 6 are without merit.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has committed viola-tions of Section 8(a)(1) and (2) of the Act, I shall recom-mend that it be required to cease and desist therefromand from like or related conduct, and to post appropriatenotices. I shall further recommend that the Company beordered to withdraw all recognition from, and to com-pletely disestablish PAC and refrain from recognizing it,or any successor thereto, as a representative of any ofthe Company's employees for the purpose of dealingwith the Company concerning wages, grievances, ratesof pay, or other conditions of employment. Lawson Co.,267 NLRB 463 (1983), enfd. 753 F.2d 471 (6th Cir.1985); Hunter Douglas, Inc., supra, 277 NLRB 1179. TheGeneral Counsel has requested that the recommended re-medial order include a visitatorial clause, authorizing theBoard to engage in discovery under the Federal Rules ofCivil Procedure, so that it will be able to monitor com-pliance with the Board's order, as enforced by the courtof appeals. On consideration of the General Counsel'sbrief, I find that inclusion of such a clause would effectu-ate the policies of the Act and that such a remedy iswarranted. Therefore, I am including the proposed visi-tatorial clause in the recommended Order. As the Com-pany unlawfully interfered with the conduct of the elec-tion on 15 March 1985, I shall recommend that the elec-17 Objection 3 also alleges that the Company removed and confiscatedunion literature from lunchroom tables. No evidence was presented insupport of this assertion. Therefore I am recommending that this aspectof the objection be overruled. 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion be set aside and that a new election be directed atsuch time as the Regional Director deems appropriate.[Recommended Order omitted from publication.]